IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

UNITED PARCEL SERVICE                 NOT FINAL UNTIL TIME EXPIRES TO
AND LIBERTY MUTUAL                    FILE MOTION FOR REHEARING AND
INSURANCE COMPANY,                    DISPOSITION THEREOF IF FILED

      Appellant,                      CASE NO. 1D14-827

v.

STEVE ALADICS ,

      Appellee.


_____________________________/

Opinion filed July 16, 2014.

An appeal from an order of the Judge of Compensation Claims.
E. Douglas Spangler, Judge.

Date of Accident: March 22, 2013.

Edward C. Duncan, III, of the Law Offices of J. Christopher Norris, Fort Myers, for
Appellant.

Kimberly A. Hill, of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.